Citation Nr: 1714179	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  12-25 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1972 to April 1975.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In February 2015, the Board granted the Veteran's application to reopen previously denied claims for service connection for hepatitis and an acquired psychiatric disorder (claimed as bipolar disorder) and granted service connection for tinnitus and right ear hearing loss.  At that time, the Board also remanded the underlying issues of entitlement to service connection for hepatitis and an acquired psychiatric disorder-as well as the increased rating claim for the now service-connected bilateral hearing loss-for further development, including new VA examinations.  

In July 2015, the Agency of Original Jurisdiction (AOJ) effectuated the Board's grant of service connection for tinnitus and evaluated the disorder as 10 percent disabling, effective June 14, 2011.  In December 2015, the AOJ granted service connection for schizophrenia and awarded a 100 percent rating, effective May 5, 2009.  As these decisions represent a full grant of the benefits sought with respect to the claims for tinnitus and schizophrenia, these claims are no longer before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, in December 2015, the AOJ effectuated the Board's grant of service connection for right ear hearing loss.  In doing so, AOJ recharacterized the Veteran's claim for a compensable rating for left ear hearing loss as one for service-connected bilateral hearing loss-and continued the noncompensable evaluation.  In February 2016, the Veteran's appeal was returned to the Board for further appellate consideration.  

FINDINGS OF FACT

1.  The Veteran's hepatitis A, which occurred in service, resolved prior to separation from such active duty.

2.  The Veteran does not have a current residual hepatitis disability.  
3.  The Veteran's puretone threshold averages and, where available, his speech discrimination percentages correspond to no worse than Level II hearing acuity in his right ear and no worse than Level III hearing acuity in his left ear, with no exceptional hearing loss pattern shown in either ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis are not met.  38 U.S.C.A.
 §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for an assignment of an initial compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See May 2009 and September 2011 VCAA letters.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "absent extraordinary circumstances...it is appropriate for the Board and the United States Court of Appeals for Veterans Claims (Court) to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Veteran has been afforded adequate assistance with his claim.  His pertinent service treatment records are of record, as are VA Medical Center and private treatment records.  He has been provided appropriate VA examinations, which are found to be adequate for rating purposes.  Neither he nor his representative has challenged the adequacy of the examinations of record nor identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is unaware of any outstanding evidence. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Hepatitis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  There are three requirements to establish service connection: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

With any claim for service connection, it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  The requirement that a current disability exists is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For chronic diseases, service connection may be established if there was manifestation during and after service absent an intercurrent cause.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required if the disease was noted but not chronic or chronicity was questionable during service.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection exists for chronic diseases when a veteran served for 90 days or more during a period of war or after December 31, 1946, and the disease manifested, whether or not it was diagnosed, to a compensable degree within the first year after service.  38 U.S.C.A. §§ 1112, 1113, 1153; 38 C.F.R. §§ 3.307, 3.309.

Although all of the evidence must be reviewed, only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378   (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Hepatitis has not been designated by VA as a chronic disease.  38 U.S.C.A. § 1101 (3); 38 C.F.R. § 3.309(a).  Service connection may not be presumed.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f). Service connection also cannot be granted based on chronicity or continuity of symptomatology absent a chronic disease.  Nonetheless, the onset of the disability as well as the onset and persistence of relevant symptoms still must be taken into account in relation to direct service connection.

The Veteran asserts that he is entitled to service connection for hepatitis.  In particularly, he contends that he currently has hepatitis because he was diagnosed with hepatitis in service and "you always have it."  See January 2010 Notice of Disagreement.  Nevertheless, in spite of this assertion, the Board finds that service connection for hepatitis is not warranted because there is no current disability.  

Although the Veteran was diagnosed with hepatitis A in May 1974, more recent VA Medical Center (VAMC) and VA examination records are devoid of complaints, diagnosis, or treatment for hepatitis, or any associated residuals.  In pertinent part, VAMC records show no hepatosplenomegaly, no hepatic insufficiencies, and normal hepatic and blood laboratory results.  See August 2008, February and June 2014, and November 2010 VAMC records.

On VA examination in October 2015, the VA examiner acknowledged a November 2009 laboratory testing result which was positive for hepatitis B.  However, the examiner explained that this result was incidental and that later records showed hepatitis B was undetectable.  Further, he indicated that the Veteran's diagnosis of hepatitis A in service had resolved with no evidence of residuals.  He explained that, although hepatitis A can infect the liver, in most cases, the infection goes away on its own and does not lead to long-term liver problems.  The Board assigns this opinion significant probative value, as the examiner based his opinion on his knowledge and skill as a physician, his personal examination of the Veteran, and a thorough review of the Veteran's claims file. 

Thus, the weight of the evidence is against a finding that the Veteran has a current hepatitis disability.  Likewise, in the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board finds that the preponderance of the evidence is against the appeal for service connection for hepatitis, and this portion of the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R § 3.102.  

In evaluating this claim, the Board has considered the Veteran's statements regarding a current diagnosis of hepatitis.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, hepatitis, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is not competent to provide testimony regarding the diagnosis of hepatitis because it is not diagnosed by unique and readily identifiable features and does not involve a simple identification that a layperson is competent to make.  Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) & Jandreau, 492 F.3d 1376-77.  Therefore, the Veteran's unsubstantiated statements regarding a current diagnosis of hepatitis are found to lack competency.  
Bilateral Hearing Loss

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

For hearing impairment, the Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.  The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86 (b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test without the use of hearing aids.  38 C.F.R. § 4.85(a).  In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results a VA audiologist must describe the functional effects caused by a hearing disability in his or her final report. The Court also noted, however, that, even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.   

In light of the legal standards above and after a thorough review of the evidence, the Board finds that the Veteran's bilateral hearing loss does not meet the criteria for a compensable rating.  In this regard, the Board notes that the Veteran's audiological examinations of record do not show puretone thresholds which would meet the criteria for the next highest evaluation of 10 percent. 

In November 2010, the Veteran underwent a VA audiology assessment which showed the following puretone threshold results: 

Hertz
500
1000
2000
3000
4000
Average
Left
10
20
30
60
65
46
Right
5
20
30
45
45
36
Speech recognition scores were 100 percent in the right ear and 88 percent in the left ear.  The Board notes, however, that it is not clear whether the examiner used the Maryland CNC word list, as required for VA purposes.   However, even assuming, for purposes of argument, that the Maryland CNC was used, the results from either the air or bone conduction test corresponds to Table VI values of Level I in the right ear and Level II in the left ear.  38 C.F.R. § 4.85, Table VI (2016).  Which, when compared to Table VII, produces a 0 percent rating.  

September 2011 VA audiological examination results were as follows:

Hertz
500
1000
2000
3000
4000
Average
Left
10
15
35
65
75
48
Right
0
15
25
40
45
31

The speech recognition scores using the Maryland CNC word list were 96 percent in the right ear and 90 percent in the left ear.  After comparing the values to Table VI, the Veteran is left with the numeric designation of Level I in his right ear and Level II in his left ear.  Further application of those levels to Table VII produces a 0 percent rating.  The examiner also indicated that the hearing impairment resulted in no functional impact on the Veteran's daily life or ability to work. 

Most recently, in December 2015, the Veteran's VA audiological examination results were as follows:

Hertz
500
1000
2000
3000
4000
Average
Left
15
20
40
60
70
48
Right
15
25
35
45
50
39

The speech recognition scores using the Maryland CNC word list were 86 percent in the right ear and 80 percent in the left ear.  After comparing the values to Table VI, the Veteran is left with the numeric designation of Level II in his right ear and Level III in his left ear.  38 C.F.R. § 4.85, Table VI.  Further application of those levels to Table VII produces a 0 percent rating.  The examiner indicated that the hearing impairment resulted in no functional impact on the Veteran's daily life or ability to work.

Indeed, the audiometric test results of record do not reflect hearing impairment of such a severity as to warrant a compensable scheduler rating.  These audiological results reflect numeric designations no worse than Level II in the Veteran's right ear and Level III in his left ear.  Furthermore, an exceptional hearing loss pattern has not been shown in either ear at any time during the appeal period.  Thus, the Board finds that the preponderance of the evidence is against an award of a higher initial rating for service-connected bilateral hearing loss.  Therefore, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107; 38 C.F.R § 3.102.

The Board acknowledges the Veteran's assertions regarding the severity of his hearing loss.  The Board also acknowledges that the Veteran is competent to report the symptomatology associated with his hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In pertinent part, the Veteran has contended that he developed some hearing loss as a result of driving a tank.  See October 2012 VA Form 9.  Nevertheless, the disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned based on objective audiometric test results.  Thus, without medical evidence of a hearing loss disability which merits a higher evaluation, the Veteran's condition is properly rated as noncompensably disabling.

Other Considerations

Under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran has indicated that he lost his job in September 2014, he has not contended that he has been unemployed due to his service-connected bilateral hearing loss.  See VAMC records.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321 (b)(1) (2016).  The Board notes that, in exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321 (b)(1).  However, as described below, the Veteran's disability does not warrant referral for extraschedular consideration.  

There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321 (b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The rating criteria for the Veteran's service-connected bilateral hearing loss reasonably describe his disability level and symptomatology and provide for a greater evaluation for more severe symptoms.  While the Veteran's difficulty hearing will undoubtedly impact his overall quality of life, this symptom is precisely the type of symptomatology and functional impairment contemplated by the rating criteria.  The rating criteria contemplate puretone thresholds in decibels, speech reception thresholds, and the ability to hear spoken words on Maryland CNC testing.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Thus, referral for the assignment of an extraschedular disability rating is not warranted.

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities (bilateral hearing loss, tinnitus, and schizophrenia), and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).


ORDER

Entitlement to service connection for hepatitis is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


